DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is responsive to the applicant's amendment dated 06/15/2021.  The applicant(s) amended claims 1-3, and added new claims 4-6 (see the amendment: pages 2-3).
The examiner withdrew previous claim rejection under 35 USC 101, because the applicant amended the corresponding claim(s), for which the examination of 101 rejection is based on newly issued “2019 Revised Patent Subject Matter Eligibility Guidance” (publicly available at: https://www. uspto.gov/about-us/news-updates/us-patent-and-trademark-office-announces-revised-guidance-determining-subject).

Response to Arguments
Applicant's arguments filed on 06/15/2021 with respect to the claim rejection under 35 USC 102/103, have been fully considered but are moot in view of the new ground(s) of rejection, since the amended claims introduce new issue and/or change scope of the claims. Accordingly, response to the applicant’s arguments (see Remarks: page 4) based on the newly amended claims, is directed to new claim rejection with necessitated new ground (see detail below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3, the claim including amended limitation of “Anon-transitory computer readable medium storing and information processing program that when execute causes a computer to execute a method…(Note: underline portion(s) are newly added limitation(s) by the applicant)”, is indefinite because the claimed “…storing and information processing program…” causes the claim uncertain in the way that it is unclear or confused that what the intended subject matter really is and/or what the grammatical relationship between limitation portions on two side of the word “and” really is or referred to.  As best understood in view of limitations context, the claim will be interpreted as “A non-transitory computer readable medium storing [[and]] information processing program that when execute causes a computer to execute a method…” hereinafter, for the purpose of trying to apply complete examination to the claim(s).  
  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by HAMPIHOLI et al. (US 2015/0244805) hereinafter referenced as HAMPIHOLI.
As per claim 1, HAMPIHOLI discloses ‘data aggregation and delivery’ (title) providing ‘in-vehicle computing system’ comprising ‘a processor’, comprising:
a processor (read on in-vehicle computing system’ comprising ‘a processor’ with ‘instructions’, or one of  ‘cloud-based server(s) and ‘devices’ in a broad sense) programmed to (Fig.2, p(paragraph)3, p35): 
generate, on the basis of machine learning (or ‘leaning algorithm(s)’), a specified character string (read on ‘text’/‘sentence’ as ‘results of the analysis’ including ‘speech recognition’ and/or ‘process voice command’) on the basis of both (‘aggregating information’ including) voice information (read on ‘voice commands’ or ‘voice data’) corresponding to a content of detected (or captured) speech (or ‘audio input’/‘voice input’/‘user input’ from ‘microphone’) and vehicle information (read on r ‘vehicle data’ or ‘information regarding the operation/ambient conditions/a user of the vehicle’ from ‘one or more sensors’ other than ‘microphone’) acquired (monitored, measured and/or ‘received’) from a vehicle (Figs. 1-2, p16, p21, p30, p34-p37, p65-p67, p70).  
As per claim 3, it recites a non-transitory computer readable medium. As best understood in view of claim rejection under 35 USC 112 (b), see above, the rejection is based on the same reason described for claim 1, because the claim recites/includes the same/similar limitation(s) as claim 1.
As per claim 4, it recites a system.  The rejection is based on the same reason described for claim 1, because the claim recites/includes the same/similar limitation(s) as claim 1.
claim 5, it recites a system.  The rejection is based on the same reason described for claim 1, because the combined prior art teachings for rejection of claim 1 are also read on the limitation(s) of claim 1, wherein limitation regarding “electronic control unit” is properly read on ‘operating system processor 314’, ‘vehicle control system 303’ or a combination thereof disclosed by HAMPIHOLI (Fig. 3).
As per claim 6 (depending on claim 1), HAMPIHOLI further discloses “the vehicle information includes vehicle state information (read on ‘information regarding the operation of the vehicle, ambient conditions of the vehicle, a user of the vehicle’, or ‘vehicle status’)”, (p21, p34, p74).

Claim Rejections - 35 USC § 103
Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over HAMPIHOLI in view of BROWN et al. (US 2015/0220992), hereinafter referenced as BROWN.
Regarding claim 2 (depending on claim 1), even though HAMPIHOLI further discloses “generate the specified character string corresponding to the content of the speech on the basis of the voice information,  link data detected by a sensor provided in the vehicle with the generated specified character string” (same as stated above, also see p3-p5, wherein ‘data aggregation /integration’ or ‘aggregating information’ is read on claimed “link data…”), HAMPIHOLI does not expressly disclose to “upload the specified character string.”  However, the same/similar concept/feature is well known in the art as evidenced by BROWN who discloses ‘presenting an advertisement in a vehicle’ (title), comprising ‘one or more built-in computing devices’ in a ‘vehicle’ containing ‘a variety of sensors and data input devices’ including ‘microphone(s)’ and/or ‘voice recognition system’, sending (uploading) to ‘server’ ‘a set of data’/‘sensor data’ 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of HAMPIHOLI and  BROWN together by providing a mechanism of sending/uploading sensor data including voice-recognized words/recognized voice command (i.e. specified character string) by using a voice/speech recognition system/technique of a vehicle to a sever, as claimed, for the purpose (motivation) of further processing or using the sent sensed/recognized data, such as determining rankings the output results and/or estimating the relevance (or relative importance) for the data (BROWN: p61-p62).  
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre_Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                          

QH/qh
July 27, 2021
/QI HAN/Primary Examiner, Art Unit 2659